DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8 directed to an invention non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant arguments from 02/28/2022 are persuasive. After further consideration and search, it is concluded that none of the prior art neither teach nor render obvious each and every limitation as recited in the independent claim. In particular, none of the prior art alone or in combination teach the power controller programmed or configured to: when a condition for limiting the current drawn from the fuel cell is met, limit the current drawn from the fuel cell to be lower than a current value that fulfills the requested amount of power generation so as to supply an amount of power smaller than the requested amount of power generation to outside from the fuel cell, the condition being that the fuel cell does not generate sufficient power to fulfill the requested amount of power generation while the fuel cell generates power at an upper limit of a supply capability of the fuel gas supply unit, and-2-Application No.: 16/275,418 Attorney Docket No. 10820.0198-00000after the condition for limiting the current is dissolved, remove the limit of the current drawn from the fuel cell so as to increase the power to be supplied to outside from the fuel cell to fulfill the requested amount of power generation, wherein the power controller is programmed to remove the limit of the current drawn from the fuel cell by: increasing the current drawn from the fuel cell at a first predetermined increase rate when the requested amount of power generation exceeds a predetermined threshold below a rated power generation amount of the fuel cell, and increasing the current drawn from the fuel cell at a second increase rate higher than the first predetermined increase rate when the requested amount of power generation is equal to or less than the predetermined threshold.
In light of the above, claims 1-4 and 9-11 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Upon an updated search, the Examiner located the below prior art which is made of record but not relied upon. However,  such is considered pertinent to applicant's disclosure. None of the below references teach or render obvious the specifics as indicated above. 
US 2010/0068576
US 2010/0136447
US 2010/0203409
US 2012/0270126
US 10,359,754

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723